March 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        GEORGE OLIVAREZ, Appellant

NO. 14-12-00953-CV                          V.

     TEXAS DEPARTMENT OF CRIMINAL JUSTICE CORRECTIONAL
             INSTITUTIONS DIVISION, ET AL, Appellee
                ________________________________

       This cause, an appeal from the order of dismissal in favor of appellee, Texas
Department of Criminal Justice Correctional Institutions Division, et al, signed
October 18, 2012, was heard on the transcript of the record. We have inspected the
record and find no error in the order of dismissal. We order the decision of the
court below AFFIRMED.

      We order appellant, George Olivarez, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.